DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
The applicant’s election of Group 1 and Species 1 in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see line 12 on page 5). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
In lines 28-29 on page 29, “the outlet valve 21” should be replaced with “the outlet valve 23”.
In lines 3-4 on page 30, “the inlet valve 22” should be replaced with “the inlet 22”.
In line 19 on page 31, “the open water or air inlet valve 14” should be replaced with “the open water or air inlet valve 4”.
In line 6 on page 32, “the outlet valve 21” should be replaced with “the outlet valve 23”.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 9-10, 12-14, 17, and 19-30 are objected to because of the following informalities:
In claims 1, 12-14, and 17, references to “the metering point” should be replaced with “the at least one metering point” for consistency with line 3.
Similarly, in claim 30, “wherein the metering point… is a mixer or the metering points… are mixers” should be replaced with “wherein the at least one metering point… is at least one mixer” (or equivalent).
In claims 1, 12-14, 19-20, 22-24, 26, and 29, the arrows should be deleted.
In claims 12-14, 20, and 22-23, the bullet points should be deleted.
Claim 6 recites that “the food fluid is a leavening agent, in other words an agent that causes a dough to rise”. Since a leavening agent is an agent that causes a dough to rise, this language is repetitive. The claim should be limited to one of the recited options.
In claims 9, 13, and 28, “the tank” should be replaced with “the at least one tank” for consistency with claim 1.
In claims 10, 25 and 28, “the piping” should be replaced with “the supply piping” for consistency with claim 1.
In claim 12, “a bypass (3, 6)” should be replaced with “the bypass (30, 60)”.
In claim 12, “the other configuration of the set of one or more valves” should be replaced with “the at least one other configuration of the set of one or more valves” for consistency with claim 1.
In claim 12, “the circulation loop” should be replaced with “the fluid circulation loop” for consistency with claim 1.
In claim 13, the second reference to “a bypass” should be replaced with “the bypass”. Note that claim 13 is being interpreted as depending from claim 10. See the first rejection of claim 13 under 35 U.S.C. 112.
In claim 14, the second reference to “a bypass” should be replaced with “the bypass”. Note that claim 14 is being interpreted as depending from claim 11. See the first rejection of claim 14 under 35 U.S.C. 112.
Claim 20 refers to “several metering points” and then “the metering points”. As discussed below in the rejection under 35 U.S.C. 112, the scope of the term “several” is unclear, and it is being interpreted as “two or more”. Any language chosen to replace the “several metering points” should also be used for “the metering points”. For example, if “several metering points” is replaced with “at least two metering points”, then “the metering points” should be replaced with “the at least two metering points”.
Note that claim 21 depends from claim 20 and also refers to “the metering points”.
In claim 20, “at least one tank” should be replaced with “the at least one tank” for consistency with claim 1.
In claim 20, “at least the other configuration of the set of one or more valves” should be replaced with “the at least one other configuration of the set of one or more valves” for consistency with claim 1.
In claims 22 and 23, “the food fluid circulation loop” should be replaced with a reference to the closed circulation loop and/or the open circulation loop for consistency with claims 9-10 and 13.
In claims 22 and 23, “on the one hand” and “on the other hand” should be deleted, and the corresponding clauses should be joined by an “and”.
In claim 24, “the metering point (3) supply bypass (30)” should be replaced with “the bypass (30)” for consistency with claim 13.
In claim 24, “furthest from the cold room (8)” should be deleted since the claim only requires one bypass.
In claim 25, “the food fluid or the cleaning water” should be replaced with “the food fluid and cleaning water”.
In claim 27, “it” should be replaced with “the method”.
Appropriate correction is required.

Claim Interpretation
The claims refer to a “cold room”. See line 2 of claim 1, for example. In accordance with how this term is used in the art, the term “cold room” will be interpreted to mean a room that is artificially cooled to below room temperature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 19-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the two piping segments and the set of one or more valves “are arranged in such a way that… the two piping segments… form a closed circulation looping for cleaning water, before this cleaning water is drained”. It is unclear at which point cleaning water is drained. Presumably, the word “this” refers back to the preceding portion of claim 11. However, this portion of claim 11 describes how the piping segments and valves are “arranged”, which would occur upon assembly rather than upon operation. Also, the specification describes draining as occurring after closed-loop circulation of cleaning water. See lines 16-23 on page 35. For purposes of examination, claim 11 will be interpreted as though “before this cleaning water is drained” was omitted. Claim 14 is rejected based on its dependency from claim 11. See the first rejection of claim 14 under 35 U.S.C. 112.
Claim 13 recites the limitations “the second configuration”, “the third configuration”, “the closed circulation loop”, and “the open circulation loop”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 13 will be interpreted as depending from claim 10.
In claim 13, it is unclear whether “which upstream is connected to the tank” is modifying the circulation pump or the branch. For purposes of examination, claim 13 will be interpreted as though the phrase modifies the branch.
Claims 22-24 are rejected based on their dependency from claim 13. See the rejections of claims 22-24 under 35 U.S.C. 112.
Claim 14 recites the limitations “the fourth configuration” and “the closed circulation loop for cleaning water”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 14 will be interpreted as depending from claim 11.
In claim 14, it is unclear whether “which upstream is connected to a cleaning water inlet” is modifying the cleaning water circulation pump or the branch. For purposes of examination, claim 14 will be interpreted as though the phrase modifies the branch.
Claim 19 recites the limitations “the water inlet” and “the air inlet”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 19 will be interpreted as reciting “a water inlet” and “an air inlet” instead.
Claim 20 refers to “several metering points” and “several of the metering points”. It is unclear how many metering points are required by the term “several”. For purposes of examination, “several” will be interpreted as “two or more”. Claim 21 is rejected based on its dependency from claim 20.
This same issue also applies to claim 21 with respect to “several respective bypasses”.
Claim 22 recites the limitation “the second and/or third configuration of the set of one or more valves”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 22 will be interpreted as depending from claim 13.
This same issue also applies to claim 23, which will be interpreted as depending from claim 13.
Claim 22 recites the limitations “the return segment” and “the piping portion” in line 7. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 22 will be interpreted as reciting “a return segment” and “a piping portion” instead.
Claim 23 recites the limitations “the passage” (line 7), “the return segment” (lines 7-8), “the piping portion” (line 8), and “the passage” (line 10). There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 23 will be interpreted as reciting “a passage”, “a return segment”, “a piping portion”, and “a passage” instead.
Claim 24 recites the limitation “the second configuration of the set of one or more valves”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 24 will be interpreted as depending from claim 13.
Claim 24 recites the limitations “the exceeding” and “the transition”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 24 will be interpreted as reciting “exceeding” and “a transition” instead.
Claims 25-26 are rejected based on their dependency from claim 24.
Claim 25 recites the limitation “the cleaning water”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 25 will be interpreted as reciting “cleaning water” instead. Claim 26 is rejected based on its dependency from claim 25.
Claim 29 recites the limitation “the water”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 29 will be interpreted as reciting “water” instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 15-17, 19, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3,023,125 (“Picavet”), cited in an IDS, in view of US 6,164,083 (“Leeming”).
Regarding claim 1, Picavet discloses a method for distributing food fluid in a bakery (see lines 13-15 and 54-66 of the provided translation), comprising
a circulation of food fluid, from a cold room to at least one metering point (from the refrigerated room 4 to the mixer 1; see Figure 1 and lines 444-456), in supply piping located between the cold room and the metering point (at least the first supply pipe 11; see Figure 1 and lines 326-332), the cold room being remote from the metering point (see Figure 1 and lines 111-115),
wherein the supply piping comprises two piping segments (the first supply pipe 11 and the washing return 12; see Figure 1 and lines 337-341) and a set of one or more valves (at least the valves 38 and 52B; see Figure 1 and lines 326-332 and 485-490; note that, while the text states that the valve 18 controls access to the first supply pipe 11, Figure 1 shows this being performed by the valve 38, with the valve 18 controlling access to the third supply pipe 31) arranged so that:
for at least one other configuration of the set of one or more valves, the two piping segments form a fluid circulation loop (see lines 497-508 and Figure 1).
Picavet does not disclose, for a first configuration of the set of one or more valves, the two piping segments supply the metering point with food fluid, in parallel and simultaneously, from at least one tank of food fluid located in the cold room. In Picavet, this is performed by the first supply pipe 11 alone. See lines 429-458.
Leeming is directed to a liquid temperature regulating apparatus and method suitable for use in beverage dispensing devices. See lines 4-8 in column 1. In Figure 1, a beverage storage container 1 is connected to a liquid dispense tap 9 via a liquid feed tube 2. The liquid feed tube 2 is divided by a Tee piece 3 and connected to a pair of circulation tubes 4. A pump means 5 circulates the beverage around the tubes 4 and around a coil of a cooling unit 6. See lines 47-54 in column 4. This maintains the beverage at the recommended dispensing temperature. See lines 57-64 in column 4. Figure 2 illustrates the situation where the dispense tap 9 is opened and the beverage flows into the receptacle 10. See lines 65-67 in column 4. The beverage flows along the feed line 2 and recirculating tubes 4, through a second Tee piece 8, and into the dispensing tap 9. See lines 1-6 in column 5. Note the arrows in Figures 1 and 2. This arrangement allows the use of tubes, pipes, or lines of a much smaller diameter than those usually employed. See lines 60-65 in column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid circuit of Picavet such that yeast could be simultaneously distributed through the first supply pipe 11 and the washing return 12 to the mixer 1, while still maintaining the cleaning loop, since Leeming discloses how to configure a fluid circuit so that it can switch between a loop and parallel delivery (see Figures 1 and 2), and Leeming teaches that doing so allows for the use of smaller diameter pipes or tubes (see lines 60-65 in column 3).

Regarding claim 2, modified Picavet discloses wherein the fluid circulation loop is a circulation loop for food fluid or non-food fluid (see lines 497-508 of Picavet, which discuss cleaning water).

Regarding claim 4, modified Picavet discloses wherein the non-food fluid is cleaning water (see lines 497-508 of Picavet).

Regarding claim 6, modified Picavet discloses wherein the food fluid is a leavening agent, in other words an agent that causes a dough to rise (see lines 54-60 of Picavet, which discuss liquid yeast; yeast is a leavening agent).

Regarding claim 7, modified Picavet discloses wherein the food fluid is liquid yeast or cream yeast or liquid levain or cream levain (see lines 54-60 and 293-294 of Picavet).

Regarding claim 15, modified Picavet discloses wherein the two piping segments are parallel to each other (When Picavet is modified by Leeming as discussed in the rejection of claim 1, the first supply pipe 11 and the washing return 12 can deliver liquid yeast to the mixer 1 in parallel. Therefore, the first supply pipe 11 and the washing return 12 are parallel to each other at least in the sense of being parallel circuit branches.).

Regarding claim 16, modified Picavet discloses wherein the circulation of food fluid comprises only one circulation pump (the pump 44 is the only pump provided in Picavet; see Figure 1 and lines 430-431).

Regarding claim 17, modified Picavet discloses wherein, after leaving the cold room, at least a portion of the circulating food fluid is pushed by water or by air in a portion of the supply piping before pouring into the metering point (see lines 67-68, 106-107, and 451-456 of Picavet).

Regarding claim 19, modified Picavet discloses wherein:
the circulation of food fluid comprises a circulation pump (the pump 44 of Picavet; see Figure 1 and lines 430-431),
the water inlet or the air inlet (the water inlet 62 of Picavet; see Figure 1 and lines 451-456) is located just upstream of this circulation pump (see Figure 1).

Regarding claim 28, modified Picavet discloses wherein the length of the piping between the tank of food fluid in the cold room and the metering point furthest from the cold room is greater than 10 m (see lines 386-389 and Figure 1 of Picavet).

Regarding claim 29, modified Picavet discloses wherein the water that pushes the food fluid is at a pressure of at least 2 bar (see lines 198-202 of Picavet).

Regarding claim 30, modified Picavet discloses wherein the metering point is a mixer or the metering points are mixers (the mixers 1-3 of Picavet; see lines 323-326 and Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Picavet in view of Leeming, as applied to claim 2 above, as evidenced by SMOOTH-ON, “Viscosity Scale Reference Guide”, <https://www.smooth-on.com/assets/pdf/ Viscosity_Scale_Reference_Guide.pdf> (“the Viscosity Reference Guide”).
Regarding claim 3, modified Picavet discloses wherein the non-food fluid has a viscosity of at most 5 centipoise (cps) (lines 497-508 of Picavet disclose the use of cleaning water, and the Viscosity Reference Guide discloses that water has a viscosity of 1 cps).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Picavet in view of Leeming, as applied to claim 2 above, and further in view of WO 2010/034061 (“Pointing”).
Regarding claim 5, modified Picavet does not explicitly disclose that the food fluid has a viscosity of at least 50 centipoise (cps). In Picavet, the food fluid is liquid yeast (see lines 54-60), preferably sourdough cream or liquid yeast proper (see lines 293-294), but Picavet does not state what the viscosity is.
Since both Picavet and the present invention use liquid yeast as the food fluid, and given that Picavet is also the inventor of the present invention, it is expected that the liquid yeast of Picavet has a viscosity within the range claimed. Alternatively, Pointing discloses that cream yeast can have a viscosity of 60 cps. Pointing also discloses two cream yeast blends with viscosities of 510 and 630 cps. See Tables 1 and 2 on pages 12 and 13. The yeast blends of Pointing minimize phase separation. See lines 18-21 on page 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one of the yeast blends of Pointing in modified Picavet to minimize phase separation, as taught by Pointing (lines 18-21 on page 3).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Picavet in view of Leeming, as applied to claim 1 above, and further in view of WO 99/21426 (“Van Den Brand”).
Regarding claim 27, Picavet discloses a pump 44 (see lines 430-431 and Figure 1) but does not disclose what type of pump it is. Accordingly, modified Picavet does not disclose a positive displacement pump.
Van Den Brand is directed to a device and method for supplying water and liquid yeast to a mixing chamber. See lines 1-2 on page 1. In particular, a metering device 2 comprises two containers 13 for liquid yeast as well as a peristaltic pump 19. See Figure 2 and lines 4-21 on page 4. A peristaltic pump is a type of positive displacement pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a peristaltic pump as the pump 44 in modified Picavet since Van Den Brand discloses that peristaltic pumps are suitable for use in metering devices for liquid yeast (see lines 4-21 on page 4). This would represent a simple substitution of one known element for another (one pump for another) to obtain predictable results. See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11, 13-14, and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 recites that the two piping segments and the set of one or more valves are arranged in such a way that, for a second configuration of the set of one or more valves, the two piping segments form a closed circulation loop for food fluid, passing through the tank of food fluid located in the cold room.
The combination of Picavet and Leeming described above represents the closest prior art. Picavet discloses a closed cleaning loop (see lines 497-508 and Figure 1), but this loop does not pass through the reservoir 41, as required by claim 9, and there is nothing in the prior art to suggest such a modification. Only the lines are cleaned during prior art cleaning processes.
Leeming discloses a closed cooling loop (see Figure 1), but this loop does not pass through the beverage storage container 1, as required by claim 9, and there is no reason to make such a change. Cooling is provided by the cooling unit 6. Accordingly, even if one of ordinary skill in the art wished to add a cooling loop to Picavet based on Leeming, the teachings of these references would suggest adding a cooling unit along one of the lines in the refrigerated room 4 rather than directing the liquid yeast back into the reservoir 41, as required by claim 9.
If one of ordinary skill in the art wished to provide a way to direct unused liquid yeast back to the reservoir 41 at the end of the day, for example, such a loop would be an open loop and not a closed loop as required by claim 9.
Claims 10-11 contain allowable subject matter based on their dependency from claim 9. In the rejections under 35 U.S.C. 112, claims 13 and 14 are interpreted as depending from claims 10 and 11, respectively, and claims 22-24 are interpreted as depending from claim 13. Accordingly, claims 13-14 and 22-24 also contain allowable subject matter based on their dependencies. Claims 25-26 contain allowable subject matter based on their dependency from claim 24.
Claim 12 recites that the two piping segments are interconnected at least at a branch located downstream of a fluid circulation pump but which is not located at a bypass supplying the metering point. The other configuration of the set of one or more valves closes off the direction of said branch, for the return portion of the circulation loop.
The combination of Picavet and Leeming described above represents the closest prior art. In this combination, none of the branches interconnecting the first supply pipe 11 and washing return 12 of Picavet are closed off for the return portion of the cleaning loop, as required by claim 12. The portions of the circuit that are closed off do not interconnect the first supply pipe 11 and the washing return 12. Furthermore, it would not have been obvious to one of ordinary skill in the art to close off any of the interconnecting branches since this would prevent the cleaning loop from functioning as intended. See MPEP 2143.01(V).
Claim 20 recites that the circulation of food fluid occurs, from the cold room to several metering points, in supply piping located between the cold room and the metering points. The two piping segments and the set of one or more valves are arranged in such a way that, for the first configuration of the set of one or more valves, the two piping segments supply food fluid, in parallel and simultaneously, to several of the metering points, from at least one tank of food fluid located in the cold room.
The combination of Picavet and Leeming described above represents the closest prior art. While Figure 1 of Picavet shows multiple metering points (the mixers 1-3), the first supply pipe 11 and the washing return 12 do not supply liquid yeast to the mixers 1-3 in parallel and simultaneously, as required by claim 20. There are other lines running to the mixers 2 and 3. See Figure 1. Also, the circuits for the mixers 1-3 are used one at a time. See lines 380-381. There is nothing in the prior art to suggest using the first supply line 11 and the washing return 12 for all three mixers 1-3. Also, such a change would require a substantial reconfiguration of Picavet and would not have been obvious to one of ordinary skill in the art. See MPEP 2143.01(VI).
Claim 21 contains allowable subject matter based on its dependency from claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744